Citation Nr: 1738800	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  13-32 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a disability rating in excess of 40 percent for right lower extremity vasculitis prior to January 1, 2016, and to a disability rating in excess of 10 percent thereafter.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. R. Fletcher



INTRODUCTION

The Veteran served on active duty from January 2004 to January 2008. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an February 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

This case was before the Board in July 2016 when it was remanded for additional development.  The Board finds that there has been substantial compliance with the remand directives in this case.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

The Board notes that an increased rating and rating reduction claims are separate and distinct claims.  See Dofflemeyer v. Derwinski, 2 Vet. App. 277, 279-80 (1992); see also Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991).   During the pendency of the appeal, a November 2013 rating decision decreased the Veteran's vasculitis rating from 40 percent to 10 percent, effective February 1, 2014.  The Veteran filed a notice of disagreement with that decision and in a March 2015 rating the RO restored the Veteran's 40 percent rating effective February 1, 2014, which constituted a complete grant of the Veteran's appeal with regard to his reduction.  Subsequently, a December 2015 rating decision decreased the Veteran's vasculitis rating from 40 percent to 10 percent, effective January 1, 2016.  The Veteran did not express disagreement with that decision.  Accordingly, the propriety of the reduction is not before the Board and the appeal is limited to the increased rating claim as noted above.


FINDINGS OF FACT

1.  For the period prior to January 1, 2016, service-connected right lower extremity vasculitis was manifested by no more than persistent edema and stasis pigmentation, and no symptoms of ulceration.

2.  For the period beginning January 1, 2016, service-connected right lower extremity vasculitis has been manifested by no more than intermittent edema or aching and fatigue in the legs after prolonged standing or walking.  Symptoms consistent with persistent edema, incompletely relieved by elevation of the extremity, with or without beginning stasis pigmentation or eczema (or worse) have not been shown.  


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent prior to January 1, 2016, and a rating in excess of 10 percent beginning January 1, 2016, for right lower extremity vasculitis are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.326, 4.1, 4.3, 4.7, 4.20, 4.21, 4.104, Diagnostic Code 7121 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist 

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2016).  An August 2016 letter contained the notice necessary regarding the claim decided herein, and a December 2016 supplemental statement of the case readjudicated the claim after the Veteran and his representative had an opportunity to respond.  Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  VA's duty to notify has been satisfied.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records (STRs) as well as all identified and available post-service medical records have been associated with the claims file.  Pursuant to the Board's 2016 remand directive, the Veteran was sent the aforementioned notice letter in August 2016, obtained VA treatment records dated from 2015 to 2016, and obtained private treatment records after the Veteran provided the appropriate release.  The Veteran has not identified any available, outstanding records that are relevant to the claim decided herein.  The Veteran was afforded the appropriate VA examinations in September 2013 and November 2015 after failing to report for an examination in May 2013.

Thus, the Board finds that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim.

II.  Increased Rating 

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1151; 38 C.F.R. § 4.1.  

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  All benefit of the doubt will be resolved in the Veteran's favor. 38 C.F.R. § 4.3. 

At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  The United States Court of Appeals for Veterans Claims (Court) has held that "staged" ratings are also appropriate for an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Historically, the Veteran was awarded service connection for right lower extremity vasculitis in a May 2008 rating decision.  The disability was assigned a 40 percent rating under 38 C.F.R. § 4.104, Diagnostic Code 7121, post-phlebitic syndrome of any etiology.  See 38 C.F.R. § 4.20 (an unlisted condition may be rated under a closely related disease or injury in which the functions affected, anatomical localization, and symptomatology are closely analogous).

Under Diagnostic Code 7121, a 10 percent rating is warranted when there is intermittent edema of the extremity or aching and fatigue in the legs after prolonged standing or walking, with symptoms relieved by elevation of the extremity or compression hosiery.  A 20 percent rating is warranted when there is persistent edema, incompletely relieved by elevation of the extremity, with or without beginning stasis pigmentation or eczema.  A 40 percent rating is warranted when there is persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration.  A 60 percent rating is warranted when there is persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration.  A 100 percent rating is warranted when there is massive board-like edema with constant pain at rest that is attributed to the effects of varicose veins.  38 C.F.R. § 4.104, Diagnostic Code 7121

For the case at hand, a September 2010 VA hospitalization report notes the Veteran's history of intermittent episodes of pain, fever, and marked erythema of the right lower extremity occurring every month or two since 2004.  At admission, the Veteran presented with a fever to 102 degrees, right leg redness and joint pain.  He was treated with medication; the fever abated and the rash was improving on discharge.  An October 2010 VA ambulatory care notes the Veteran's history of vasculitis examination findings of pink, warm, dry skin with no obvious lesions.  Mild edema and mild redness were present in the right leg. 

January 2011 VA outpatient treatment records notes the Veteran's complaints of increased pain and swelling in right leg that interrupted his sleep.  Examination revealed swelling and warmth in the right ankle and tenderness in the calf.  The entire leg was mildly erythemic with red blotches. 

In a May 2011 Notice of Disagreement, the Veteran stated, "I have had at least four debilitating episodes in the past 12 months.  In fact I had to quit attending college due to the school I missed made it impossible to keep up my grades.  With each flair [sic] up I am unable to stand and walk for more than brief periods and I am in pain even when I lie down.  Each episode will last several days to a few weeks."  He further stated that he did not seek medical treatment for a debilitating episode if he still had pain medication left.  

In June 2011 the Veteran reported that he had not had a flare-up of his right leg problems "for some time" while being on colchicine.  Examination revealed no obvious rashes or synovitis.

During a November 2012 VA ambulatory care visit, the Veteran reported that he was currently not taking any medication for his vasculitis.  He also reported that he had not had any recent flare-ups.  He denied leg cramps with walking, ankle edema, swollen or painful joints, or recurrent skin rash.   On examination, skin was pink, warm and dry with no obvious lesions.  Gait was normal.  There was trace edema in the right leg but no redness.  The examiner noted that the right leg looked the best she had seen.

The Veteran failed to report to a May 2013 VA examination.

A July 2013 private treatment record notes that the Veteran was seen with various complaints, to include burning leg pain for one day.  He denied any injury, locking, numbness, or swelling.  On examination, the Veteran had a fever.  Dermatologic examination was negative for rash or swelling.  Musculoskeletal examination was negative for joint locking.  

A September 2013 VA Arteries and Vein Conditions Disability Benefits Questionnaire (DBQ) report notes that the examiner reviewed the Veteran's claims file and his history of recurrent (currently inactive) vasculitis in the right leg since service.  The Veteran reported that Colchicine was started 2007 and helped to prevent the attacks.  However, the medication had the side effect of diarrhea with painful bleeding hemorrhoids.  The Veteran was free of attacks at the beginning of 2012, so he stopped Colchicine.  After attacks in June and July 2013, he resumed Colchicine and had no subsequent attacks.  At the time of examination, the right leg was "good" with some swelling but no pain or redness.  Both lower legs appeared identical and normal.  The examiner noted the possibility of a very faint pink color on right leg, compared to the left.  No tenderness or edema was found.  Neither leg appeared swollen or unusual.  No pigmentation suggesting Schamberg's disease was seen.  Pain was reported as 0 out of 10.  

During an October 2015 phone call, The Veteran reported experiencing swelling and redness in the right lower leg about every two to four months.  This was accompanied by general weakness, achiness, pain, burning and fever. 

A November 2015 VA Artery and Vein Conditions DBQ report notes that the examiner reviewed the claims file.  The Veteran reported having a rash four times a year.  This rash provoked pain, fever, diarrhea and general malaise.  He also reported that he used a crutch during flare-ups and was treated with antibiotics for his symptoms.  The examiner noted that the vasculitis appeared and resolved completely between episodes.  The Veteran was asymptomatic at the time of the exam.

A February 2016 VA primary clinic report notes the Veteran's history of vasculitis.  The Veteran stated that he took Colchicine for flare-ups.  He denied any current flare-ups or complaints.  Examination revealed no rash, cyanosis, edema, lesions or effusions.  Monofilament sensation was intact.

For the period prior to January 1, 2016, the Veteran's right lower extremity vasculitis is rated 40 percent disabling.  The Board finds that a rating in excess of 40 percent is not warranted for this period.  As noted above, the Veteran's right lower extremity vasculitis has been characterized by intermittent episodes of pain, fever, and marked erythema for this period.  However, the evidence of record did not show any ulceration associated with this disability as required for a 60 percent evaluation.  Instead, examinations in October 2010 and November 2012 specifically noted that no lesions were found.  These objective findings outweigh the Veteran's competent and credible lay statements.  Moreover, as noted above, the medical evidence does not show and the Veteran has denied any attacks of vasculitis whatsoever since July 2013.

Given that there is no evidence of record indicating that the Veteran experienced any ulceration associated with the vasculitis of the right leg, the Board finds that a higher disability rating is not warranted at any point prior to January 1, 2016.  See 38 C.F.R. § 4.104, Diagnostic Code 7121; Hart, supra.

For the period beginning January 1, 2016, the Veteran's right lower extremity vasculitis is rated 10 percent disabling.  Based on the foregoing information, it is the Board's opinion that this disability does not warrant a rating in excess in 10 percent for the period at issue, as it is not shown that he has persistent edema, incompletely relieved by elevation of extremity, with or without beginning stasis pigmentation or eczema.  See 38 C.F.R. § 4.104, Diagnostic Code 7121.  In fact, in February 2016, the Veteran denied any current flare-ups or complaints, and examination revealed no symptoms whatsoever.  Such findings do not support a rating in excess of the currently assigned 10 percent rating.  Accordingly, the Veteran's claim for an increased schedular rating must be denied.

Neither the Veteran nor his representative has raised any extra-schedular arguments, nor have any other arguments been reasonably raised by the record.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (2016).
ORDER

A disability rating in excess of 40 percent for right lower extremity vasculitis prior to January 1, 2016, and to a disability rating in excess of 10 percent thereafter is denied.




____________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


